LACOMBE, Circuit Judge.
In the tariff act of March 3, 1883, Schedule C, (Tariff Ind. par. 209,) the provision as to pins is as follows: “Pins, solid-head ,or other, thirty per centum ad valorem.” In the tariff of October 1) 1890, in' Schedule C, “Metals and Manufactures of,” (Tariff Ind. par. 206,) it is found amplified so as to read: “Pins, metallic, solid-head, or other, including hairpins, safety pins, and hat, bonnet, shawl, and belt pins, tliirty per centum ad valorem.” The ÍJnited States attorney contends on behalf of the collector and the government that the word “metallic,” inserted by congress into tbe present tariff provision, must be given some significance, and that it should be held to qualify tbe noun “pins” so as to cover only pins consisting entirely of metal, whereas the imported articles in this case are, according to uncontradicted testimony, pins having more or less ornamental glass heads. Upon that one point I am inclined to sustain the view of the board. Tlie word “metallic” is certainly put there for some purpose, and I cannot see any other meaning to give it here than the one it would naturally have.
The decision of the board of general appraisers is affirmed.